Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
IDS filed 3/14/19 has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 12/1/20 is acknowledged.
Response to Amendment
The amendment to the claims filed on 12/1/20 does not comply with the requirements of 37 CFR 1.121(c) because cancelled claims 18-20 has claim text present (see emphasized portion below).  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Stafford (US 2011/0060196).
As to claim 1, Stafford teaches a guard ring (200) comprising: 
an annular body (Fig. 2 - 200) comprising an inner perimeter face (surface facing inwards of 250), an outer perimeter face (surface of the outer edges of 200), a top face (230), and a bottom face (230) being adapted for contacting a tissue surface ([0047] - lower surface may have adhesive to allow for attachment to the user’s skin);
wherein the inner perimeter face is shaped to circumferentially surround a sensor housing adapted for adhering to the tissue surface ([0064] - mounting unit is retains sensor 101; [0049] - the mounting unit enables a portion of a transcutaneous sensor to contact/pierce the skin), and at least a portion of the outer perimeter face defined a chamfered surface extending between the top face and the bottom face ([0050] - beveled edges).
As to claim 2, Stafford teaches the guard ring is adapted to engage with one or more adhesive pads or strips for securing the guard ring upon the tissue surface ([0047]).
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford (US 2011/0060196) in view of Di Resta et al. (US 2016/0022179).
As to claims 4 and 5, Stafford does not teach two or more slots extending between the outer and inner perimeter faces, each slot adapted to receive and housing an adhesive strip. 
However, Di Resta teaches a continuous with numerous adhesive configurations, including one in which two slots at the edge of the mounting units, with each slot receiving an adhesive strip (Fig. 5 - 529). It would have been obvious to modify Stafford with Di Resta to utilize various different means of attaching a device to the human body as it would be expected to perform similarly, and thus provide expected results.
As to claims 6 and 7, Stafford does not teach the notches as recited. 
However, Di Resta teaches two or more notches defined in the top face and extending between the outer perimeter face and the inner perimeter face (Fig. 55A - notches containing adhesive, [0160]), each notch being adapted to receive and engaged with an adhesive strip ([0160]). It would have been obvious to modify Stafford with Di Resta to utilize various different 
As to claim 8, Di Resta teaches the notches comprise tapered surfaces (Fig. 55A).
As to claim 9, Di Resta teaches the tapered surfaces have rounded edges (Fig. 55A).
As to claim 10, Di Resta teaches the notches comprise a bottom surface having one or more rounded edges (Fig. 55A).
As to claims 11-15, Stafford and Di Resta do not explicitly teach the insert piece and the top face as recited. However, it is noted that Di Resta teaches numerous variations of adhesive structures to provide a comfortable, discreet, and secure user experience (Abstract). It is noted that the specifications fail to provide support for why any of these specific configurations provide some sort of advantage or solve a specific problem over other configurations. Moreover, one of ordinary skill in the art would thus have expected the various configurations disclosed by Stafford to perform equally well over the recited invention in allowing for a device to be attached to a user. Therefore, it would have been prima facie obvious to further modify the above combination to obtain the invention as specified in claims 11-15 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Stafford and Di Resta.
As to claim 17, Stafford teaches one or more recesses defined in the inner perimeter face and extending between the top face and the bottom face (Fig. 2).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford (US 2011/0060196) in view of DeLuca et al (USP #6,129,666).
As to claim 16, Stafford fails to teach the bottom face comprises one or more grooves extending between the inner perimeter face and the outer perimeter face. DeLuca teaches a sensing device that is attached to the skin in which the device contains grooves (153) on its bottom face to provide passages of escape for excess moisture during use of the device and to prevent failure of the adhesive on the surface (col. 6 lines 34-45). As such, it would have been obvious to modify Stafford with DeLuca to provide grooves as recited to allow for excess moisture to escape and prevent sensor detachment during use.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820.  The examiner can normally be reached on Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        3/5/21